Citation Nr: 1715542	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  10-44 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine condition.

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1988 to August 1993 and had subsequent service in the North Carolina and South Carolina National Guards.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran requested a Board hearing in his Form 9 substantive appeal.  The RO scheduled a hearing and sent notice to the Veteran in February 2012.  However, he did not appear for the hearing, and the hearing request was effectively withdrawn.

This case was previously before the Board in July 2015 and June 2016, which it was remanded for further development on each occasion.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The weight of the competent and probative evidence is against finding that the Veteran's lumbar spine condition manifested during, or is otherwise related to, his period of active service.  

2.  The weight of the competent and probative evidence is against finding that the Veteran's hypertension manifested during, or is otherwise related to, his period of active service.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2016).

2.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA met its duty to notify by a letter sent to the Veteran in September 2009, prior to adjudication of his claim.  Thus, no additional notice is required.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

All available, identified medical records have been obtained and considered.  The Veteran's Social Security Administration (SSA) records show that he reported seeking treatment for "back and blood pressure" in 2005 at the Greenville, North Carolina VA hospital outpatient clinic.  08/17/2009 VBMS, Medical-SSA No. 1, 
p. 11.  In response to VA's request for records for the relevant period, it was advised that the Veteran first registered for care in December 2006 and his first appointment was in October 2007.  Thus, there were no records prior to October 2007.

VA provided an examination for the Veteran's lumbar spine claim in December 2009.  There is no assertion or indication that the examination or opinion is inadequate.  To the contrary, the opinion addresses the relevant evidence and provides a detailed rationale for its conclusion.

A VA examination was not provided in conjunction with the Veteran's service connection claim for hypertension, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide an examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although the Veteran contends that his hypertension started while in service, the evidence of record contains no diagnosis of hypertension or evidence of elevated blood pressure during service.  The Board finds that the Veteran's bare contention is not enough to trigger VA's duty to assist to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (explaining that something more than a Veteran's conclusory, generalized statement is needed to trigger VA's duty to assist by providing a medical nexus examination).  

As noted above, this case was last before the Board in June 2016, at which time it was remanded for further development.  In compliance with the June 2016 Remand directive, VA requested records from the Greenville VA outpatient clinic from 2005 to 2008, and received a negative response for records prior to October 2007.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall, 11 Vet. App. 268.

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claims.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  


II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); see also 38 C.F.R. § 3.6. 

ACDUTRA is full-time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505 (West 2014).  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of his or her state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (citation omitted).  Therefore, to have basic eligibility as a veteran based on a period of duty as a member of a state National Guard, a member of the National Guard must have been ordered into federal service by the President of the United States, 10 U.S.C.A. § 12401 (West 2014), or must have performed "full-time duty" under 38 U.S.C.A. §§ 316, 502, 503, 504, or 505.  Accordingly, for the Veteran's service in the National Guard, only periods of federalized service are qualifying service for the purpose of VA compensation benefits.  

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

A.  Lumbar spine condition 

After review of the record, the Board finds that the criteria for service connection for a lumbar spine condition have not been met.  See 38 C.F.R. § 3.303.  

First, the evidence shows a current lumbar spine disability.  In relation to his lower back, the Veteran has received diagnoses of lumbar degenerative disc disease, lumbar spinal stenosis, lumbar facet joint syndrome, and lumbar radiculitis.  
See 09/10/2010 VBMS, Medical-Government, p. 20.  

Next, the evidence shows an in-service injury while performing the fireman's carry during physical training.  The Veteran's military treatment records show in-service treatment for a complaint of lower back pain one week after the injury in September 1992.  He was assessed as having muscle spasms and a strained back.  09/03/2009 VBMS, STR-Medical, pp. 15-16.  

The weight of the evidence is against finding that the current lumbar spine condition manifested during service or is otherwise related to the in-service injury.  

The Veteran has made inconsistent statements regarding the onset of his lower back pain.  In October 2007, the Veteran was seen for back pain and stated that he injured himself on the job the prior week and that his back had been sore and painful since that time.  09/13/2016 VBMS, CAPRI No. 1, p. 23.  In May 2009, the Veteran reported having back pain for six or seven years.  09/03/2009 VBMS, Medical-Government, p. 6.  In a December 2009 VA examination, he reported first having low back pain in the early 1990s.  12/02/2009 VBMS, VAX, p. 4.  

In December 2009, after reviewing the Veteran's file and conducting an in-person examination, a VA examiner opined that the Veteran's current lumbar spine condition is less likely than not related to his period of active service.  The examiner noted that the Veteran only sought treatment for low back pain once during service and was diagnosed with a strain at that time.  The examiner cited to the Veteran's prior statement that he first complained of back pain after service in 2007 after he injured himself performing heavy lifting on the job.  There was no evidence of treatment of back pain from 1992 until October 2007.  The examiner also noted that the Veteran denied recurrent back pain in his discharge examination.  12/02/2009 VBMS, VAX, pp. 4-6.  The Board finds the opinion of the December 2009 VA examiner to be highly probative, as the examiner considered the relevant medical and lay evidence, conducted an adequate examination, and supported the opinion with a sufficient rationale.  

There is no medical evidence of record supporting a finding that the Veteran's lumbar spine condition is related to his period of active service, and the Veteran is not competent to opine as to its cause.  Unless a condition is within the common knowledge of a lay person, "in the absence of any medical evidence, [a veteran's] own conclusory statements regarding causation [are] insufficient to establish the necessary nexus between" an injury and a current condition.  Waters, 601 F.3d at 1278.  

The Veteran has alternatively claimed that his lumbar spine condition is related to an injury occurring on September 10, 2005, while he was serving in the South Carolina National Guard, and submitted statements in support of his claim.  04/28/2011 VBMS, Correspondence; 04/28/2011 VBMS, Lay Statement.  
A September 11, 2005 order by the Governor of South Carolina ordered the Veteran into State Active Duty as of September 10, 2005, to assist in preparation and recovery efforts for Hurricane Ophelia.  10/01/2015 VBMS, DPRIS Response, p. 123.  To the extent the Veteran asserts that his current low back disability is a result of the injury suffered during Hurricane Ophelia relief efforts, he is not entitled to service connection as a matter of law, as service connection benefits are only warranted for injuries sustained during federal service, ACDUTRA, or INACDUTRA.  Allen, 21 Vet. App. at 57.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  

B.  Hypertension 

After review of the record, the Board finds that the criteria for service connection for hypertension have not been met.  See 38 C.F.R. § 3.303, 3.307, 3.309.  

If certain chronic diseases become manifest to a degree of 10 percent or more within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service.  One of the listed diseases is cardiovascular-renal disease, to include hypertension.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing a nexus for the chronic diseases listed in Section 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1335-38 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

The Board finds that the Veteran currently has hypertension, which he was first diagnosed with in April 2009.  10/13/2009 VBMS, Medical-Government, 
pp. 13-14.  

The Veteran has stated that his hypertension began in service; however, there is no evidence of a diagnosis of hypertension or instances of elevated blood pressure in service.  See 09/03/2009 VBMS, STR-Medical.  There was no high blood pressure noted at separation, and the Veteran's blood pressure was within normal limits at that time.  Id. at 3-4, 6-8.  The first instance of elevated blood pressure in the record occurred in October 2007.  09/13/2016 VBMS, CAPRI No. 1, p. 24.  A medical professional first noted elevated blood pressure in October 2008, but also noted that there was no history of hypertension.  Id. at 4.  Thus, the Board finds that the Veteran's hypertension was not present, nor manifested, during his period of active service.

The Board notes that there is no evidence that the Veteran's hypertension manifested at least to a compensable degree within one year of his retirement from active service, nor is there evidence demonstrating a continuity of symptomatology.  As previously discussed, the first instance of elevated blood pressure in the record was in October 2007, fourteen years after discharge.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



ORDER

Service connection for a lumbar spine condition is denied. 

Service connection for hypertension is denied.  



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


